DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 6/2/2022 has been considered.  
Rejection to Claims under 35 USC 101 have been overcome.  
The claim objections have been overcome.
Claims 1 and 11 are amended.
Claims 2, 4-6, 8, 12, 14-16 are cancelled.
Claims 1, 3, 7, 9-11, 13, 17 and 19-20 are currently pending and have been examined.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9-11, 13, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 recite the limitation "non-food related medical condition." It is unclear what medical conditions would and would not be considered food-related or non-food-related.  For example, is diabetes food related or non-food related?  Is high blood pressure food related?  These conditions are affected by food, as are most medical conditions.  Applicant’s specification describes only two professionally diagnosed medical conditions -  gout and ulcerative colitis.  Gout may or may not be food related, as attacks can be triggered by particular food and drinks.  Similarly, ulcerative colitis flares may be triggered by certain foods and drinks.  The limitation will be interpreted as any professionally diagnosed medical condition outside food-specific allergies.
Claims 3, 7, 9-10, 13, 17 and 19-20 inherit the deficiencies of claims 1 and 11.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al., U.S. 2020/0312466 A1  in view of Surkin et al., U.S. 20190370916 A1 (previously cited and hereafter referred to as “Surkin”).

Regarding claim 1, Surkin discloses A system for connecting food interests with food providers, the system comprising a computing device, the computing device designed and configured to:
receive, from a first remote device of a plurality of remote devices food interest data and a diagnosis comprising:
a user reported diagnosis, provided by a professional, identifying a non-food related medical condition; and ([0003] Medical conditions, such as, specifically, diabetes and hypertension, [0026] a specific physician [0027] care providers,)
at least a prior nourishment search datum based on food interests linked to a non-food related medical condition; ([0090] food options that are preferred (food interests) to help control blood sugar and blood pressure.)
train a clustering machine-learning process with training data comprising: ([0134] machine learning algorithms to model the user's health patterns and to generate a user health profile … The program code can train these algorithms, based on patterns for the patient (or across all patients).)
user inputs including user questionnaire responses, wherein the user questionnaire contains a series of photographs of various foods for user selection; and ([0088] a user may use a GUI to characterize a diet including choosing from a list (questionnaire) of possible of favorite food options, screens can incorporate pictures (a series of photographs), text and options including choose an item from favorite foods)
expert inputs; ([0138] recommendation provided by the dietician)
generate, a clustering machine-learning model configured to:
receive the food interest data as an input, and output a nourishment intake theme, as a function of the clustering machine-learning process, ([0134] Some embodiments of the present invention utilize a machine learning training system to perform cognitive analyses of sensor and IoT data and/or electronic medical records, to generate a user health profile (nourishment intake theme) (e.g., baseline) in embodiments of the present invention. Program code can obtain data in embodiments of the present invention from one or more personal devices (e.g., IoT devices, sensors, personal health trackers, physical activity trackers, smart watches, etc.), which the user can be utilizing while a session is active on a computing device, as well as from entry values by the user and/or from electronic medical records of the user.) wherein the clustering machine learning model comprises a connectivity model including hierarchical clustering; ([0135] Further embodiments of the present invention utilize varying techniques to select features (elements, patterns, attributes, etc.), including but not limited to, diffusion mapping (hierarchical clustering), principal component analysis, recursive feature elimination (a brute force approach to selecting features), and/or a Random Forest, to select the features.)
detect a plurality of food providers located within the specified location by generating a query in a provider database, wherein each of the plurality of food providers provides a nourishment provision; ([0139] the program code can make recommendations to the patient to fulfill goals (these can be understood as smart recommendations based on the program code utilizing algorithms). [0174] wherein the medical recommendation comprises a diet plan (nourishment provision).)
compare a first nourishment intake theme from a plurality of nourishment intake themes generated by the trained clustering machine-learning model with the nourishment provider theme generated by the trained classification machine-learning model; ([0135] program code extracts various features/attributes from training data (e.g., medical records), which can be resident in one or more databases. In some embodiments of the present invention, the training data can comprise historical medical and general health data (such as in the categories in the healthy wheel) of the user and/or of a group of users. The features are utilized to develop a predictor function, h(x), also referred to as a hypothesis, which the program code utilizes as a machine learning model … The program code can utilize a machine learning algorithm to train the machine learning model (e.g., the algorithms utilized by the program code), including providing weights for the conclusions, so that the program code can prioritize various anticipated health events, in accordance with the predictor functions that comprise the machine learning model. The conclusions can be evaluated by a quality metric. By selecting a diverse set of training data, the program code trains the machine learning model to identify and weight various attributes (e.g., features, patterns) that correlate to various medical events. Based on modeling the user's behavior and medical data, the program code can determine (for example) whether temporal sensor data represents an established pattern, or whether a deviation can be anticipated. (the model determines whether the users sensor data deviates from the baseline health profile based on modeling behavior and medical data across a plurality of users))

AAA does not explicitly disclose receive, from a first remote device of a plurality of remote devices located in a specified location, food interest data; 
detect a plurality of food providers located within the specified location by generating a query in a provider database, wherein each of the plurality of food providers provides a nourishment provision; 
Generate a classification machine-learning model, as a function of a classification machine-learning process, configured to receive a nourishment provision for each food provider of the plurality of food providers located within the specified location; and wherein the classification machine-learning model utilizes a respective nourishment provision from each of the plurality of food providers located within the specified location as inputs and outputs a nourishment provider theme for each food provider of the plurality of food providers as a function of a comparison between each category in the plurality of categories and the received nourishment provisions;
and transmit the nourishment provision to a respective food provider as a function of the comparison of the first nourishment intake theme to the nourishment provider theme.
Surkin, on the other hand, teaches receive, from a first remote device of a plurality of remote devices located in a specified location, food interest data; ([0030] dining and search history stored by the Dietary Profile Management System [0032] data points include location [0036] other users, groups of users, [0045] remote system, user mobile device)
detect a plurality of food providers located within the specified location by generating a query in a provider database, wherein each of the plurality of food providers provides a nourishment provision; (Surkin: [0036] – In some embodiments, users of the system can be matched individually or in groups to hospitality businesses, other users, groups of users, businesses, foods, recipes, and prepared foods, also accounting for location and other demographically relevant data. “business also has the option to upload a menu either with…tags on each menu item indicating restrictions and diets that item accommodates for or [0037] The system can use Near-field communication (NFC), Bluetooth, or GPS to automatically link search results to nearby friends if those friends are connected through the system. For the business user, GPS usage enables the business to view in a list view or pinned on a map all customers or potential customers within a specified distance of the business location that match a specific type of profile. The system collects and anonymizes search data by region so that businesses can be presented with data about the types of searches/matches happening in their geographic region or other regions.);
generate, a classification machine-learning model, (Surkin: [0032]-[0033] – “Business Profile 135”; [0051] – “customized profile 260 for the business”)), as a function of a classification machine-learning process, configured to receive a nourishment provision for each food provider of the plurality of food providers located within the specified location; and wherein the classification machine-learning model utilizes a respective nourishment provision (Surkin: [0033] – “heart healthy”)  from each of the plurality of food providers located within the specified location as inputs and outputs a nourishment provider theme for each food provider of the plurality of food providers as a function of a comparison between each category in the plurality of categories and the received nourishment provisions; (Surkin: [0073] – “a business profile can be pre-processed to extract menu items and severity tags. The neural network can then be used to generate a similarity measurement for each menu item quantifying its similarity to the user's profile”; The Examiner notes the food data points in business profile 135 and customized profile 260 of Surkin can be used as an input and be analyzed by the machine learning techniques described in paragraphs [0046]-[0047], and [0073] in order to output a nourishment provider theme);
and transmit the nourishment provision to a respective food provider as a function of the comparison of the first nourishment intake theme to the nourishment provider theme. (Surkin: [0036] – “matching process is done at the ingredient/nutrient level”; [0059] – “system aggregates the food profiles of each user attached to a dining event”); and (Surkin: [0059] – “The report can then group people with the same or similar attributes”).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Surkin, the ability to generate, automatedly and iteratively, a clustering machine learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein training the clustering machine-learning model comprises determining, by the clustering machine-learning process, a plurality of clusters from the first training data set, wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space and generate, automatedly and iteratively, as a function of a classification machine-learning process, by sorting inputs into categories of data, wherein training the second machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data, as taught by Joshi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Surkin, to include the teachings of Joshi, in order to provide accuracy and reduce significant human input (Joshi: [0004]).

Regarding claim 3, Banerjee and Surkin teaches the system of claim 1. Surkin further discloses a system, wherein the food interest data further comprises a previous food provider acquisition (Surkin: [0030] – “Food Profile 105 of the Dining User 115 may specify information such as…often dines at Mexican restaurants (based on dining and search history)”).

Regarding claim 7, Banerjee and Surkin teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: detect the plurality of food providers as a function of nourishment provisions available at food providers (Surkin: [0043] – “recommend local dishes or food businesses based on the user's food profile and current GPS location”).

Regarding claim 9, Banerjee and Surkin teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: support transmission of default food providers located within the specified location (Surkin: [0043] – “recommend local dishes or food businesses based on the user's food profile and current GPS location”; [0066] – “default location”).

            Regarding claim 10, Banerjee and Surkin teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: block transmission of nourishment provisions outside the nourishment intake theme (Surkin: [0036] – “Food menus and/or product listings are automatically filtered to hide or recommend against any item that does not match the user's food profile”).

            Regarding claim 11, all the limitations in method claim 11 is closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.
            
Regarding claim 13, all the limitations in method claim 13 is closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases.

Regarding claim 17, all the limitations in method claim 17 is closely parallel to the limitations of system claim 7 analyzed above and rejected on the same bases.

Regarding claim 19, all the limitations in method claim 19 is closely parallel to the limitations of system claim 9 analyzed above and rejected on the same bases.

Regarding claim 20, all the limitations in method claim 20 is closely parallel to the limitations of system claim 10 analyzed above and rejected on the same bases.

Response to Arguments
Regarding the claim objections, the objections are overcome by amendment/cancellation of the claims.
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered.  
The amended claims recite eligible subject matter.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Surkin does not disclose “food interest data comprising: a user reported diagnosis, provided by a professional, identifying a non-food related medical condition; and at least a prior nourishment search datum based on food interests linked to a non-food related medical condition.” 
However, Surkin is not relied upon to teach these limitations in the claims.  Examiner directs Applicant’s attention to the office action, above.
Applicant further argues that claim 1 is patentably distinguishable over Surkin in view of Joshi and in further view of Park, alone or in combination.
However, claim 1 is rejected over newly cited Banerjee and Surkin. Examiner directs Applicant’s attention to the office action, above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625